TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 30, 2014



                                      NO. 03-12-00335-CV


  The Texas Commission on Environmental Quality and Waste Control Specialists, LLC,
                                   Appellants

                                                 v.

                                      Sierra Club, Appellee




            APPEAL FROM 98TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
            REVERSED AND RENDERED ON MOTION FOR REHEARING –
                         OPINION BY JUSTICE ROSE




This is an appeal from the judgment signed by the district court on May 12, 2012. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the district court’s judgment. We therefore order that the motion for rehearing filed by appellee,

Sierra Club is denied; that the opinion and judgment dated April 18, 2014, are withdrawn; and

that the Court reverses the district court’s judgment and renders judgment affirming TCEQ’s

decision to deny the hearing request. The appellee shall pay all costs relating to this appeal, both

in this Court and the court below.